EXHIBIT 99.1 MANAGEMENT’S DISCUSSION AND ANALYSIS This management’s discussion and analysis is designed to provide you with a narrative explanation of our financial condition and results of operations through the eyes of our management. We recommend that you read this in conjunction with our interim financial statements for the three months ended March 31, 2011, our 2010 annual financial statements and our 2010 annual management’s discussion and analysis. We have organized our management’s discussion and analysis in the following key sections: · Overview – a brief discussion of our business; · Results of Operations – a comparison of our current and prior period results; · Liquidity and Capital Resources – a discussion of our cash flow and debt; · Outlook – our current business and financial outlook for 2011; · Related Party Transactions – a discussion of transactions with our principal and controlling shareholder and others; · Subsequent Events – a discussion of material events occurring after March 31, 2011 and through the date of this management’s discussion and analysis; · Changes in Accounting Policies – a discussion of changes in our accounting policies and recent accounting pronouncements; · Critical Accounting Estimates and Judgments – a discussion of critical estimates and judgments made by our management in applying accounting policies; · Additional Information – other required disclosures; and · Appendices – supplemental information and discussion. References in this discussion to “$” and “US$” are to U.S. dollars and references to “C$” are to Canadian dollars. Unless otherwise indicated or the context otherwise requires, references in this discussion to “we,” “our,” “us” and “Thomson Reuters” are to Thomson Reuters Corporation and our subsidiaries. This management's discussion and analysis also contains forward-looking statements, which are subject to risks and uncertainties that could cause our actual results to differ materially from the forward-looking statements. Forward-looking statements include, but are not limited to, our expectations regarding: · General economic conditions and market trends and their anticipated effects on our business; · Our 2011 financial outlook; · Investments that we have made and plan to make; · Anticipated cost savings to be realized from our integration and legacy savings programs; and · Our liquidity and capital resources available to us to fund our ongoing operations, investments and returns to shareholders. For additional information related to forward-looking statements and material risks associated with them, please see the section of this management’s discussion and analysis entitled “Cautionary Note Concerning Factors That May Affect Future Results”. This management’s discussion and analysis is dated as of April 28, 2011. 1 OVERVIEW KEY HIGHLIGHTS In the first quarter of 2011, we continued the positive momentum that we experienced in the last quarter of 2010. · Revenue growth accelerated, benefiting from 2010 investments in new products and acquisitions and improved markets; · Underlying operating profit margin(1) was impacted by efficiency-related charges which are expected to pay back within the year; and · We expect business divestitures to provide approximately $1 billion of net proceeds for re-investment to drive growth and returns. Revenues – Our revenues from ongoing businesses were $3.2 billion, a 5% increase before currency impacts(1). Revenues increased in both our Professional and Markets divisions, and in particular within our Legal and Enterprise businesses. Adjusted EBITDA and underlying operating profit margins (1) - Adjusted EBITDA and underlying operating profit margins declined because of a $39 million efficiency-related charge. Excluding this charge, adjusted EBITDA and underlying operating profit margins increased 70 basis points and 40 basis points, respectively, compared to the prior year period. New products gaining momentum · WestlawNext has been sold to over 18,500 customers since its launch in February 2010; · Thomson Reuters Eikon has been sold or migrated to over 19,000 desktops since its launch in September 2010; and · Thomson Reuters Elektron has been adopted in established and emerging markets. Portfolio optimization · In Markets, we expect to divest two businesses, Enterprise Risk and Portia, in the second half of the year; and · In Professional, earlier this month, we sold the Scandinavian legal, tax and accounting businesses and we reached agreement to sell the BARBRI legal education business. Integration program - We continued to make good progress and achieved run-rate savings of $1.5 billion at March 31, 2011. We expect to achieve our aggregate run-rate savings target (including legacy efficiency programs) of $1.7 billion by program completion at the end of this year. We recently reaffirmed our 2011 business outlook that we originally communicated in February. Additional information is provided in the “Outlook” section of this management’s discussion and analysis. OUR BUSINESS AND STRATEGY Who we are and what we do – We are the leading source of intelligent information for businesses and professionals. We combine industry expertise with innovative technology to deliver critical information to leading decision-makers. Through over 55,000 people in over 100 countries, we deliver this must-have insight to the financial, legal, tax and accounting, healthcare and science and media markets, powered by the world’s most trusted news organization. How we make money – We serve a wide variety of customers with a single, tested business model. We derive the majority of our revenues from selling electronic content and services to professionals, primarily on a subscription basis. Over the years, this has proven to be capital efficient and cash flow generative, and it has enabled us to maintain leading and scalable positions in our chosen markets. Within each of the markets we serve, we bring in-depth understanding of our customers’ needs, flexible technology platforms, proprietary content and scale. We believe our ability to embed our solutions into customers’ workflows is a significant competitive advantage as it leads to strong customer retention. Our operational structure— We are organized in two divisions: · Professional, which consists of our legal, tax and accounting, and healthcare and science businesses; and · Markets, which consists of our financial and media businesses. We also report a Corporate & Other category that principally includes corporate expenses, certain share-based compensation costs, certain fair value adjustments and expenses for our integration programs. Refer to Appendix A for additional information on non-IFRS financial measures. 2 SEASONALITY Our revenues and operating profits do not tend to be significantly impacted by seasonality as we record a large portion of our revenues ratably over a contract term and our costs, excluding integration programs expenses, are generally incurred evenly throughout the year. However, our non-recurring revenues can cause changes in our performance from quarter to consecutive quarter. Additionally, the release of certain print-based offerings can be seasonal as can certain product releases for the regulatory markets, which tend to be concentrated at the end of the year. INTEGRATION PROGRAMS In 2011, we expect to complete the integration program we commenced in 2008 as a result of the Reuters acquisition. The major initiatives associated with the program relate to: · Realizing cost synergies through headcount reductions; · Retiring legacy products and systems; · Consolidating data centers; · Rolling out new strategic products; and · Capturing revenue synergies. The following chart summarizes the run-rate savings we have achieved and the annual savings (including legacy efficiency programs) that we expect to achieve by completion of the program at the end of this year, as well as the actual and projected costs to achieve these savings levels. ($ millions) Run-rate savings and One-time expenses * Total costs exclude $68 million of Reuters transaction-related expenses incurred in 2008. We incurred $70 million of costs in the first quarter. As of March 31, 2011, we had achieved run-rate savings of approximately $1.5 billion. The incremental $80 million in run-rate savings achieved in the first quarter of 2011 compared to year-end 2010 was largely attributable to retiring legacy products and execution of our sales and customer service transformation programs. USE OF NON-IFRS FINANCIAL MEASURES In addition to our results reported in accordance with International Financial Reporting Standards (IFRS), we use certain non-IFRS financial measures as supplemental indicators of our operating performance and financial position and for internal planning purposes. These non-IFRS measures include: · Revenues from ongoing businesses; · Revenues at constant currency (before currency or revenues excluding the effects of foreign currency); · Operating profit from ongoing businesses; · Underlying operating profit and underlying operating profit margin; · Adjusted EBITDA and adjusted EBITDA margin; · Adjusted earnings and adjusted earnings per share from continuing operations; 3 · Net debt; · Free cash flow; and · Underlying free cash flow. We have historically reported non-IFRS financial measures as we believe their use provides more insight into our performance. Please see Appendix A for a description of our non-IFRS financial measures, including an explanation of why we believe they are useful measures of our performance, including our ability to generate cash flow. Non-IFRS financial measures are unaudited. See the sections entitled “Results of Operations”, “Liquidity and Capital Resources” and Appendix B for reconciliations of these non-IFRS measures to the most directly comparable IFRS measures. RESULTS OF OPERATIONS BASIS OF PRESENTATION Below, we discuss our results from continuing operations as presented in our income statement. Our results from continuing operations include the performance of acquired businesses from the date of their purchase and exclude results from businesses classified as discontinued operations. We measure the performance of our ongoing businesses. Ongoing businesses exclude discontinued operations and the results of disposals. Disposals are businesses sold or held for sale that could not be classified as discontinued operations. We recently announced our intention to sell our Markets division’s Enterprise Risk and Portia businesses, both of which are expected to close in the second half of the year. These businesses have been excluded from ongoing businesses. See “Subsequent Events” for additional information. In analyzing our revenues, we measure the performance of existing businesses and the impact of acquired businesses on a constant currency basis. We separately identify the effect of foreign currency on our reported revenues. CONSOLIDATED RESULTS The following table provides a summary of our results for the periods indicated: Three months ended March 31, (millions of U.S. dollars, except per share amounts) Change IFRS Financial Measures Revenues 6 % Operating profit 23 % Diluted earnings per share $ $ % Non-IFRS Financial Measures Revenues from ongoing businesses 6 % Underlying operating profit 1 % Underlying operating profit margin % % ) bp Adjusted EBITDA 4 % Adjusted EBITDA margin % % ) bp Adjusted earnings per share from continuing operations $ $ 8 % bp basis points. Foreign currency effects. With respect to the average foreign exchange rates we use to report our results, the U.S. dollar weakened against the British pound sterling, Japanese yen and other major currencies in the first quarter of 2011 compared to the same period in 2010, but strengthened against the Euro. Given our currency mix of revenues and expenses around the world, these fluctuations had a positive impact on the amount of our revenues in U.S. dollars, but did not impact our underlying operating profit margin. 4 Revenues. The following table provides information about our revenues: Three months ended March 31, Percentage change: (millions of U.S. dollars) Existing businesses Acquired businesses Constant currency Foreign currency Total Revenues from ongoing businesses 2
